Citation Nr: 1752743	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-48 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to rating in excess of 70 percent for posttraumatic stress disorder (PTSD), exclusive of the period where a temporary total evaluation has been assigned.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  In January 2014 and February 2017, the Board remanded the case for additional development and it now returns for further appellate review.  

As noted in the February 2017 remand, during the course of the appeal, the Veteran has been represented by Disabled American Veterans (DAV).  In September 2015, he submitted an incomplete VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In October 2016, the Board sent him a letter notifying him that the form was incomplete and that, unless he submitted a new, fully executed form, DAV would continue to be his representative before the Board.  As the Veteran did not respond to the October 2016 letter and has not otherwise submitted a new, validly executed form, the Board will continue to recognize DAV as his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the appeal in February 2017 in order to afford the Veteran a contemporaneous VA examination in order to assess the current nature and severity of his service-connected PTSD.  The record contains a Compensation and Pension Exam Inquiry printout indicating that a request for an examination was made in April 2017, and was subsequently cancelled due to the Veteran's failure to appear.  A report of contact dated in May 2017 noted the Veteran's son called to report the Veteran did not have transportation to the examination, but would attend if the appointment was rescheduled.  The Board finds that lack of transportation constitutes good cause for the Veteran's failure to attend the scheduled examination.  Thus, on remand, the AOJ should schedule him for a VA examination to determine the nature and severity of his service-connected PTSD.  If the Veteran fails to report for such examination, special care should be taken to ensure that copies of all scheduling-related notification letters sent to him are associated with the record.

As the Board is remanding the case for further development, updated VA treatment records, from March 2017 to the present, should be obtained and added to the record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from March 2017 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

3.  If the Veteran fails to report for the aforementioned VA examination, a copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the record and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




